Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5 and 11-22 rejected under 35 U.S.C. 103 as being unpatentable over Leise et al (US 10805068) in view of (Leos US20140279169).
Regarding claim 1, Leise et al disclose a vehicle evaluation method, comprising: 
obtaining current vehicle data of a target vehicle, wherein the current vehicle data includes a vehicle identification (Fig. 10, #1002); 
obtaining historical vehicle data of the target vehicle according to the vehicle identification (Fig. 10, #1004); 
and generating an evaluation report of the target vehicle (Fig. 10, 1008 and col. 21, lines 1-9);
but does not explicitly disclose determining authenticity of the current vehicle data according to the historical vehicle data and evaluating the target vehicle according to the determination of the authenticity. However, Leos disclose the limitation, at least see paragraph 46, lines 1-5. It would have been obvious to modify the teaching of Leise et al include determining authenticity of the current 
Regarding claim 11, Leise et al disclose a vehicle evaluation equipment comprising a storage device, a processor and a computer program stored in the storage device and executable by the processor, wherein when the computer program is executed by the processor, the processor is configured to implement steps of a vehicle evaluation method by: 
obtaining current vehicle data of a target vehicle, wherein the current vehicle data includes a vehicle identification (Fig. 10, #1002);
obtaining historical vehicle data of the target vehicle according to the vehicle identification (Fig. 10, #1004); 
and generating an evaluation report of the target vehicle (Fig. 10, 1008 and col. 21, lines 1-9);
but does not explicitly disclose determining authenticity of the current vehicle data according to the historical vehicle data and evaluating the target vehicle according to the determination of the authenticity. However, Leos disclose the limitation, at least see paragraph 46, lines 1-5. It would have been obvious to modify the teaching of Leise et al include determining authenticity of the current vehicle data according to the historical vehicle data and evaluating the target vehicle according to the determination of the authenticity to validate vehicle information.
Regarding claim 12, Leise et al disclose a computer readable storage medium which stores a computer program, herein the computer program is executed by a processor to cause the processor to implement steps of a vehicle evaluation method by obtaining current vehicle data of a target vehicle, 
wherein the current vehicle data includes a vehicle identification (col. 6, lines 19-20); 
obtaining historical vehicle data of the target vehicle according to the vehicle identification (Fig. 10, #1002);
and generating an evaluation report of the target vehicle (Fig. 10, 1008 and col. 21, lines 1-9);

Regarding claims 2, 13 and 17, Leise et al disclose the limitations indicated above and further disclose wherein said determining authenticity of the current vehicle data according to the historical vehicle data particularly comprises: obtaining current vehicle mileage information in the current vehicle data; obtaining historical vehicle mileage information in the historical vehicle data; and determining the authenticity of the current vehicle data according to a relationship between the historical vehicle mileage information and the current vehicle mileage information (col. 21, lines 1-9).
Regarding claim 3, 14 and 18, Leise et al disclose the limitations indicated above and further disclose wherein the vehicle identification includes a vehicle license plate number and a vehicle identification number; said obtaining historical vehicle data of the target vehicle according to the vehicle identification particularly comprises: obtaining the historical vehicle data of the target vehicle according to the vehicle license plate number or the vehicle identification number (col. 6, lines 19-20); said determining an authenticity of the current vehicle data according to the historical vehicle data particularly comprises: determining whether a vehicle identification number in the historical vehicle data is consistent with a vehicle identification number in the current vehicle data by comparing, when the historical vehicle data of the target vehicle is obtained according to the vehicle license plate number (col 16, lines 11-20); and determining the authenticity of the current vehicle data according to the determination result of consistency; and determining whether a vehicle license plate number in the historical vehicle data is consistent with a vehicle license plate number in the current vehicle data by 
Regarding claims 4, 15, 19, 21 and 22, Leise et al disclose the limitations indicated above and further disclose wherein said evaluating the target vehicle according to a determination of the authenticity, and generating an evaluation report of the target vehicle particularly comprises: evaluating a performance and a condition of the target vehicle according to the current vehicle data and the historical vehicle data, and generating the evaluation report according to the performance and the condition, when the determination reveals that the current vehicle data is authentic (col 16, lines 33-37).. 
Regarding claims 5, 16 and 20, Leise et al disclose the limitations indicated above and further disclose wherein said evaluating the target vehicle according to the determination of the authenticity, and generating an evaluation report of the target vehicle particularly comprises: evaluating a performance and a condition of the target vehicle according to the historical vehicle data and generating the evaluation report according to the performance, the condition and inauthenticity information, when the determination reveals that the current vehicle data is unauthentic (col 16, lines 43-49).. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663